    Case 2:18-cr-00225-MVL-MBN Document 23 Filed 03/14/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA                                  CRIMINAL NO. 18-225


 VERSUS                                                    SECTION: «S"


 CHRISTELLE SCHMIDT




                                       FACTUAL BASIS


       Should this matter have proceeded to trial the United States would have proven through

testimony and relevant evidence the following:

       In 2002, the defendant, CHRISTELLE SCHMIDT began working as a bookkeeper at

Firm "A", an architectural firm located in the Eastern District of Louisiana.

       Firm A's financial assets were on deposit with First American Bank, Synchrony Bank,

Capital One, and J.P. Chase Morgan, in the Eastern District of Louisiana. The deposits of these

institutions were insured by the Federal Deposit Insurance Corporation (FDIC).

       The defendant, CHRISTELLE SCHMIDT, was directly responsible and was heavily

involved in the Firm A's bookkeeping and accounting functions.

       The defendant CHRISTELLE SCHMIDT beginning at a time of unknown, but starting

around 2002 and continuing through 2017 did take and carry away approximately $591,488 under

the care and custody control of Capital One, Synchrony Bank, and J.P. Morgan Chase Bank.

Defendant CHRISTELLE SCHMIDT stole money from Firm A by using credit cards for her

own personal purposes and paying the cards using Firm A funds without Firm A's permission.
Case 2:18-cr-00225-MVL-MBN Document 23 Filed 03/14/19 Page 2 of 3
Case 2:18-cr-00225-MVL-MBN Document 23 Filed 03/14/19 Page 3 of 3
